By the Court.
This was an action of disbarment. The respondent was found guilty and suspended for one year.
The judgment is challenged upon the following grounds: (1) that the statute conferring jurisdiction upon the Court of Common Pleas in disbarment cases is unconstitutional; (2) that the evidence is insufficient. Counsel for the petitioner in error contend that the statutes conferring jurisdiction upon courts of common pleas in disbar-, ment cases, Section 1707 et seq., G-eneral Code, have uniformly been coupled with the right of appeal, and that when the constitutional amendments abolished the right of appeal in such cases the entire jurisdiction of the Court of Common *143Pleas was repealed by implication. While there is some force in the argument we cannot agree with counsel.
All concede that before the constitutional amendment the statute was valid. ■ The constitutional amendment repealed and superseded the appeal provision of the statute. It is a well-established rule that repeals by implication! are not favored even where based upon a constitutional amendment. (Mahoning Valley Ry. Co. v. Santoro, Admr., 93 Ohio St., 53.) We think the purpose of the framers of the constitutional amendment was to limit the right of appeal to chancery cases, and to establish proceeding’s in error as the exclusive method of review in all other cases. This was evidently upon the theory that a, review by error proceedings would be equally if not more beneficial than a retrial by way of appeal. There might be differences of opinion as to the wisdom of the constitutional amendment, but the question was precluded by the adoption of the amendment. Having in view the purpose underlying the constitutional amendment we think it was not the intention to disturb the original jurisdiction of the Court of Common Pleas, but only to change the method of review.
The question here presented is one of great importance because it involves not only the disbarment statute, but many others conferring jurisdiction upon the Court of Common Pleas. Among these is the conservancy statute. The court held the appeal provision invalid (Snyder v. Deeds, 91 Ohio St., 407), and later sustained the statute as to jurisdiction of the conservancy court. We think the framers of the Constitution did not intend to *144repeal or affect the jurisdiction conferred upon the Court of Common Pleas to hear and determine disbarment cases.
After the adoption of the constitutional amendment creating Courts of Appeals as successors of Circuit Courts, Section 1707, General Code, was amended by substituting “court of appeals” for “circuit court” (103 O. L., 418). This was declaratory of what the Constitution already provided.
Still the statute itself so far as it purports to confer jurisdiction upon courts of common pleas in disbarment cases is not clearly inconsistent with the Constitution. The appeal clause is in a. separate section (Section 1709) and its invalidity would not necessarily invalidate Section 1707.
In respect to the weight of the evidence it appears that the cause was tried by five judges of the Court of Common Pleas, who presided throughout the trial and concurred in the judgment.
This court would naturally hesitate to reverse in such a case upon the weight of the evidence. We have carefully read and considered the evidence. That the evidence was not considered very strong or conclusive is reflected in the judgment. Still there is evidence tending to sustain the charges, and the main question is that of credibility of witnesses. Respondent’s client, Lambert B. Britz, was under indictment for robbery. The charge here is that the respondent solicited Alta Weinhart, a sister of Britz, and a competent witness for the state, to leave the state. Britz and Weinhart were witnesses in this case against the respondent and it might be a serious question whether a judgment of disbarment should be allowed to rest upon their testimony uncorroborated. *145The trial judges found corroboration in the fact that the respondent did not deny the charges when first made. This is attempted to be explained; nevertheless the circumstance is some corroboration. Upon full consideration we have reached the conclusion that the judgment of the five judges is not contrary to the manifest weight of the evidence.

Judgment affirmed.

Ktjnkle and Ferneding, JJ., concur.